Case: 14-40584      Document: 00512955366         Page: 1    Date Filed: 03/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-40584                                  FILED
                                  Summary Calendar                            March 3, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FATIMA ISABEL LEDEZMA-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:13-CR-971


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Fatima Isabel Ledezma-Rodriguez was convicted of one count of illegal
reentry into the United States and was sentenced to serve 57 months in prison.
In this appeal, she raises two challenges to the district court’s conclusion that
her prior Texas conviction for burglary of a habitation was a crime of violence
(COV) for U.S.S.G. § 2L1.2 purposes.             As she concedes, these claims are




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40584     Document: 00512955366     Page: 2    Date Filed: 03/03/2015


                                  No. 14-40584

reviewed for plain error only due to her failure to raise them in the district
court. See United States v. Garcia-Mendez, 420 F.3d 454, 456 (5th Cir. 2005).
      To demonstrate plain error, Ledezma-Rodriguez must show a forfeited
error that is clear or obvious and that affects her substantial rights. See
Puckett v. United States, 556 U.S. 129, 135 (2009).        If she makes such a
showing, this court has the discretion to correct the error but will do so only if
it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See Puckett, 556 U.S. at 135.
      First,   Ledezma-Rodriguez     notes   that   the    Texas   theft   statute
encompasses conduct broader than the generic, contemporary definition of
theft because this statute includes theft by deception. Because this statute is
implicated by her burglary conviction, she argues, her burglary conviction does
not amount to a COV. We recently rejected the argument that Texas theft is
not equivalent to a generic theft offense due to the theft by deception provision
of Texas Penal Code § 31.03(a). See United States v. Rodriguez-Salazar, 768
F.3d 437, 438 (5th Cir. 2014). This argument is thus unavailing. See id.
      Next, Ledezma-Rodriguez argues that the Texas statutory definition of
an “owner,” which includes a person who has “a greater right to possession of
the property than the actor,” Texas Penal Code § 30.02(a)(1) broader than the
generic, contemporary meaning of the enumerated offense of “burglary of a
dwelling.” As she concedes, this argument is foreclosed. See United States v.
Morales-Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013).
      AFFIRMED.




                                        2